In The

                                 Court of Appeals

                    Ninth District of Texas at Beaumont

                                 __________________

                                 NO. 09-22-00033-CR
                                 __________________


                       IN RE FABBIAN DONTA SCOTT

__________________________________________________________________

                          Original Proceeding
           Criminal District Court of Jefferson County, Texas
                Trial Cause Nos. 21-36748 and 21-36749
__________________________________________________________________

                          MEMORANDUM OPINION

      In a petition for a writ of mandamus, Fabbian Donta Scott claims that he is

being held on a defective indictment and complaint. Scott complains that the trial

court denied his motion to quash the indictment on the record. He also complains

that his bail is excessive, but the motion to quash the indictment is the only motion

he discusses in his mandamus petition. As relief, Scott asks this Court to compel the

trial court to hold an evidentiary hearing and rule on his motion to quash the

indictment as a matter of law.




                                         1
      To obtain mandamus relief, the relator must establish that he has no adequate

remedy at law to redress his alleged harm and that what he seeks to compel is a

ministerial act not involving a discretionary or judicial decision. State ex rel. Young

v. Sixth Judicial Dist. Court of Appeals at Texarkana, 236 S.W.3d 207, 210 (Tex.

Crim. App. 2007). Based on the record before us, we conclude that Scott has not

shown that his complaints could not be addressed through an appropriate pre-trial

procedure or through an appeal in the event he is convicted on the charged offenses.

We deny the petition for a writ of mandamus.

      PETITION DENIED.

                                                            PER CURIAM

Submitted on March 8, 2022
Opinion Delivered March 9, 2022
Do Not Publish

Before Kreger, Horton and Johnson, JJ.




                                          2